Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 11-30 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims1-20 of prior U.S. Patent No. US 10701675 B2. This is a statutory double patenting rejection.
The following table is presented for ease of illustration:

Instant claims 11-30
Patented claims US 10701675 B2.
11. A method for a communication device to transmit uplink one or more dynamic PUSCHs and one or more pre-configured PUSCHs; and transmitting the UCI through one of the multiple PUSCHs in the same timing, wherein the PUSCH is selected starting from the one or more dynamic PUSCHs among the multiple PUSCHs. 
12. The method of claim 11, wherein the one or more dynamic PUSCHs include one or more PUSCHs scheduled by one or more corresponding uplink grants. 
13. The method of claim 11, wherein the one or more pre-configured PUSCHs include one or more PUSCHs periodically reserved. 
14. The method of claim 13, wherein the one or more pre-configured PUSCHs are periodically reserved in one or more corresponding time windows. 
15. The method of claim 11, wherein the one or more pre-configured PUSCHs are used for a low-latency packet transmission. 
16. A communication device for used in a wireless communication system, the communication device comprising: a memory; and a processor, wherein the processor is configured to: transmit multiple physical uplink shared channels (PUSCHs) in a same one or more pre-configured PUSCHs, and transmit uplink control information (UCI) through one of the multiple PUSCHs in the same timing, wherein the PUSCH is selected starting from the one or more dynamic PUSCHs among the multiple PUSCHs. 
17. The communication device of claim 16, wherein the one or more dynamic PUSCHs include one or more PUSCHs scheduled by one or more corresponding uplink grants. 
18. The communication device of claim 16, wherein the one or more pre-configured PUSCHs include one or more PUSCHs periodically reserved. 
19. The communication device of claim 18, wherein the one or more pre-configured PUSCHs are periodically reserved in one or more corresponding time windows. 


20. The communication device of claim 16, wherein the one or more pre-configured PUSCHs are used for a low-latency packet transmission. 
21. A method for a communication device to receive uplink control information (UCI) in a wireless communication system, the method comprising: receiving multiple physical uplink shared channels 
22. The method of claim 21, wherein the one or more dynamic PUSCHs include one or more PUSCHs scheduled by one or more corresponding uplink grants. 
23. The method of claim 21, wherein the one or more pre-configured PUSCHs include one or more PUSCHs periodically reserved. 
24. The method of claim 23, wherein the one or more pre-configured PUSCHs are periodically reserved in one or more corresponding time windows. 
25. The method of claim 21, wherein the one or more pre-configured PUSCHs are used for a low-latency packet transmission. 
26. A communication device for used in a wireless communication system, the communication device comprising: a memory; and a processor, wherein the processor is configured to: receive multiple physical uplink shared channels (PUSCHs) in a same timing, wherein the multiple PUSCHs includes one or more dynamic PUSCHs and one or more pre-configured PUSCHs, and 
27. The communication device of claim 26, wherein the one or more dynamic PUSCHs include one or more PUSCHs scheduled by one or more corresponding uplink grants. 
28. The communication device of claim 26, wherein the one or more pre-configured PUSCHs include one or more PUSCHs periodically reserved. 
29. The communication device of claim 28, wherein the one or more pre-configured PUSCHs are periodically reserved in one or more corresponding time windows. 
30. The communication device of claim 26, wherein the one or more pre-configured PUSCHs are used for a low-latency packet transmission. 

least one dynamic PUSCHs and at least one pre-configured PUSCHs; and transmitting the UCI through one of the multiple PUSCHs in the same timing, wherein the PUSCH is selected starting from the at least one dynamic PUSCHs among the multiple PUSCHs. 
    2. The method of claim 1, wherein the at least one dynamic PUSCHs include at least one PUSCHs scheduled by at least one corresponding uplink grants. 
    3. The method of claim 1, wherein the at least one pre-configured PUSCHs include at least one PUSCHs periodically reserved. 
    4. The method of claim 3, wherein the at least one pre-configured PUSCHs are periodically reserved in at least one corresponding time windows. 
    5. The method of claim 1, wherein the at least one pre-configured PUSCHs are used for a low-latency packet transmission. 
    6. A communication device for used in a wireless communication system, the communication device comprising: a memory; and a processor, wherein the processor is configured to: transmit multiple at least one dynamic PUSCHs and at least one pre-configured PUSCHs, and transmit uplink control information (UCI) through one of the multiple PUSCHs in the same timing, wherein the PUSCH is selected starting from the at least one dynamic PUSCHs among the multiple PUSCHs. 
    7. The communication device of claim 6, wherein the at least one dynamic PUSCHs include at least one PUSCHs scheduled by at least one corresponding uplink grants. 
    8. The communication device of claim 6, wherein the at least one pre-configured PUSCHs include at least one PUSCHs periodically reserved. 
    9. The communication device of claim 8, wherein the at least one pre-configured PUSCHs are periodically reserved in at least one corresponding time windows. 
    10. The communication device of claim 6, wherein the at least one pre-configured PUSCHs are used for a low-latency packet transmission. 
    11. A method for a communication device to receive uplink control information (UCI) in a wireless communication system, the method comprising: receiving multiple physical uplink shared channels (PUSCHs) 
    12. The method of claim 11, wherein the at least one dynamic PUSCHs include at least one PUSCHs scheduled by at least one corresponding uplink grants. 
    13. The method of claim 11, wherein the at least one pre-configured PUSCHs include at least one PUSCHs periodically reserved. 
    14. The method of claim 13, wherein the at least one pre-configured PUSCHs are periodically reserved in at least one corresponding time windows. 
    15. The method of claim 11, wherein the at least one pre-configured PUSCHs are used for a low-latency packet transmission. 
    16. A communication device for used in a wireless communication system, the communication device comprising: a memory; and a processor, wherein the processor is configured to: receive multiple physical uplink shared channels (PUSCHs) in a same timing, wherein the multiple PUSCHs includes at least one dynamic PUSCHs and at least one pre-
    17. The communication device of claim 16, wherein the at least one dynamic PUSCHs include at least one PUSCHs scheduled by at least one corresponding uplink grants. 
    18. The communication device of claim 16, wherein the at least one pre-configured PUSCHs include at least one PUSCHs periodically reserved. 
    19. The communication device of claim 18, wherein the at least one pre-configured PUSCHs are periodically reserved in at least one corresponding time windows. 
    20. The communication device of claim 16, wherein the at least one pre-configured PUSCHs are used for a low-latency packet transmission. 




	Regarding instant claim 11 and patented claim 1, the difference between claim 11 and patented claim 1 is that instant claim specifies “the multiple PUSCHs includes one or more dynamic PUSCHs and one or more pre-configured PUSCHs”, whereas Patented claim 1 specifies at least one dynamic PUSCHs and at least one pre-configured PUSCHs”. However, the phrase “one or more” is equivalent to “at least one”. In fact the connotation of “one or more” has the same connotation of “at least one”. Therefore, instant claim 11 is a duplicate of patented claim 1.
Similarly, claims 12-30 are directed to the same deficiencies as indicated above with regard to instant claim 11 in view of respective patented claims 2-20. Claims 12-30 are duplicate of respective claims 2-20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-2723179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 /AHMED ELALLAM/
  Primary Examiner, Art Unit 2471                                                                                                                                                                                           9/13/2021